Title: John King to James Madison, 14 August 1830
From: King, John
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                14 Augt. 1830
                            
                        
                        
                        Not having the pleasure of a personal acquaintance with you nor the advantage of an epistolary introduction
                            by a friend I must therefore beg pardon for the liberty taken by a stranger for this abrupt obtrusion of himself &
                            his business.
                        Suffice it to observe that from recent acts of congress making provision for the payment of Officers
                            & soldiers of the revolutionary War, The heirs of Col. Thomas Bullett (whom you may have been personally
                            acquainted with & who was as they understand Adjutant General of the Virginia Line of Continental Troops stationed
                            at Williamburg in 1775) are under impressions that they are entitled to payment for services of said Bullett as Officer
                            aforesaid he having as they believe died in the Service—
                        But from the burning of the War Office at Washington, by an incendiary as was suppos’d, and consequently with
                            it all records & papers thereof many years since the Heirs of said Bullett are deprived of access to written
                            records and in the absence thereof have now to resort to living ones amongst whom they have thought of you whom they
                            understood was an Officer also at Williamsburg at that Crisis—
                        Now if you can aid the descendants & Heirs of Bullett (with whom I am partly interested by marriage
                            with a grand daughter of Judge Cuthbert Bullett brother & heir of said Thomas & whom you may have also
                            been acquainted with) in the investigation by giving such information as you may be in possession of in relation to the
                            subject it will be gratefully recieved by them through me their agent.
                        I have obtain’d a certificate from Chief Justice Marshall which affords considerable light & help in
                            the prosecution of this claim, but the evidence is not conclusive.
                        I would be glad to hear from you at an early period if convenient to your leisure hourswith sentiments of
                            the highest consideration respect & esteem I am Dr Sir Yours &c sincerely
                        
                            
                                John King
                            
                        
                    P S Robert Pollard Esqr. of this place has also given me a certificate on this subject which is corroborative but not final
                            evidence.